DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 18 has been amended as follows.

18. (Currently amended) The method for online insulation monitoring of the motor according to claim [[9]]1, wherein the step of acquiring the ground-wall insulation equivalent capacitance and the phase-to-phase insulation equivalent capacitance according to the components comprises: separating a 

Priority

	The examiner notes that the foreign priority date on the Application Data Sheet (2019.08.10) does not match the foreign priority date on the certified copy of the foreign priority document and the bibliographic data sheet (2019.08.09).  The correct date is 2019.08.09.  Appropriate correction to the Application Data Sheet is required.

Allowable Subject Matter

Claims 1-8 and 11-19 are allowed.  Because the examiner's amendment above merely corrects a scrivener's error and the reasons for allowance remain unchanged, the examiner incorporates here the reasons for allowance set forth in the previous Detailed Action filed 7/22/2021.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
8/14/2021